Citation Nr: 1412199	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-31 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to service-connected PTSD and including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a bilateral shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for a bilateral hip disorder, including as due to a qualifying chronic disability to include undiagnosed illness.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 2004 to August 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The November 2008 rating decision, in pertinent part, denied service connection for hypertension.  The July 2010 rating decision denied service connection for a bilateral knee disorder, bilateral shoulder disorder, bilateral hip disorder, and a back disorder.  The July 2010 rating decision purported to deny service connection for hypertension on the basis the Veteran did not file a timely notice of disagreement with the November 2008 rating decision and new and material evidence had not been submitted to reopen the claim.  The Board finds that the November 2008 rating decision had not become final as VA treatment records were received subsequent to the rating decision; therefore, the issue on appeal before the Board is entitlement to service connection for hypertension and not a claim to reopen service connection.  38 C.F.R. § 3.156(b) (2013).  

In April 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for hypertension, a bilateral knee disorder, bilateral shoulder disorder, and bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current back disability of lumbar scoliosis with compensatory thoracic scoliosis, thoracic hyper-kyphosis, lumbalgia, and lumbosacral segment dysfunction.

2.  The Veteran experienced symptoms of back pain during service.

2.  The Veteran's back disability is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159 (2013).  For reasons explained below, the Board is granting service connection for a back disability, which constitutes a full grant of the benefit sought on appeal with regard to this issue.  Further, the Board is remanding the issues of service connection for hypertension and bilateral knee, shoulder, hip disorders.  Accordingly, there is no further VCAA duty to notify or assist, and no further discussion regarding VCAA notice of assistance duties is required.

Service Connection for a Back Disability 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for a back disability.  Lumbar scoliosis with compensatory thoracic scoliosis, thoracic hyper-kyphosis, lumbalgia, and lumbosacral segment dysfunction (the back disabilities the Veteran is currently diagnosed with) are not listed as a "chronic disease" under 38 C.F.R.    § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the claimed back disability.

The Veteran had service in the Southwest Asian Theater during the Persian Gulf War.  As the Veteran's back disability has been attributed to clinically diagnosed disorders, the provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R.  § 3.317 (2013) are not for application.  The Veteran has not contended otherwise.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that he currently suffers from a back disability that is a result of sitting in cramped positions involving sustained back flexion in a Humvee turret for hours a day during service.  In a December 2011 substantive appeal (VA Form 9), the Veteran reported that he had back pain that slowed him down when getting in and out of trucks in service.  At an April 2010 VA examination, the Veteran reported that he sat in cramped conditions that involved sustained back flexion for hours often carrying heavy gear.  The Veteran reported constant back pain.

In an April 2013 written statement and at the April 2013 Board hearing, the Veteran contended that he served as a machine gunner on a Humvee, that he was in a turret on over 500 combat missions, and that many of these missions were conducted at night which required him to wear night vision goggles causing neck pain due to the pull of the goggles.  The Veteran reported that, during missions that could last from one to ten hours, he sat on a six inch wide strap with little support for his back.  The Veteran contended that he was instructed to take Tylenol and drink water to make the pain dissipate.  At the April 2013 Board hearing, the Veteran testified that his back hurt from sitting in a turret for days straight and constantly sitting in a cramped position for seven to ten hours a day.

As the Board is granting service connection for a back disability based on direct service connection (adjudicated below) under 38 C.F.R. § 3.303(d), the theories of presumptive service connection based on continuity of symptomatology or a "chronic" disease in service (38 C.F.R. § 3.303(b)) pursuant to the same benefit are rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the presumptive service connection based on continuity of symptomatology or a "chronic" disease in service theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

First, the evidence of record demonstrates that the Veteran has a current back disability of lumbar scoliosis with compensatory thoracic scoliosis, thoracic hyper-kyphosis, lumbalgia, and lumbosacral segment dysfunction.  See February and April 2013 private treatment records.

Next, the evidence of record demonstrates that the Veteran experienced in-service back symptoms.  In July 2006 and December 2007 post deployment health assessments, the Veteran endorsed back pain.  Beyond these endorsements, the service treatment records are silent for any back injury or symptoms of back pain; however, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  

Here, the evidence of record reflects that the Veteran engaged in combat with enemy forces.  The Veteran's DD Form 214 reflects a military occupational specialty (MOS) of machine gunner and that the Veteran was awarded the Combat Action Ribbon (Iraq).  The Veteran has consistently reported that he experienced symptoms of back pain during combat missions while in the turret of a Humvee.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  In light of this evidence, VA is prohibited from drawing an inference from silence in the service treatment records; therefore, based on the Veteran's competent and credible statements, the Board finds that the Veteran experienced symptoms of back pain in service.  38 U.S.C.A. § 1154(b) (West 2002)

Given the above, the remaining question is whether there is medical evidence of a link between the current back disability and in-service symptoms of back pain.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed back disability is related to service.

In April 2010 the Veteran underwent a VA examination.  The VA examination report notes no current diagnosis of any back disorder.  The VA examiner opined that it is less likely as not that the Veteran's claim of back injury is related to any in-service symptoms; however, the opinion was based on the inaccurate factual assumption that the Veteran did not have a current back disability.  As noted above, the evidence of record reflects that the Veteran has a current back disability.  Because of the reliance on an inaccurate fact, the weight of a medical opinion is diminished because the opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  As such, the April 2010 VA examination opinion is accorded no probative weight.  

In an April 2013 private opinion, Dr. A.K. noted that the Veteran reported back pain issues originating in service when his body was put in compromising positions.  
Dr. A.K. noted that this had caused musculoskeletal changes as well as soft tissue issues.  Dr. A.K. diagnosed the Veteran with mild plus upper lumbar scoliosis with compensatory thoracic scoliosis.  Dr. A.K. noted that scoliosis can have a genetic component to it as well as both a traumatic and lifestyle component.  Dr. A.K. noted that the Veteran's thoracic hyper-kyphosis with early stages lipping and spurring in the mild and upper thoracic can be linked to posture and positioning on a daily basis and opined that this directly correlates with the Veteran's duties in the military.  
Dr. A.K. also noted that the Veteran's cervical kyphosis and anterior head carriage could also be attributed to such day to day military activities.  

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).  The history provided to Dr. A.K. by the Veteran is the same history of back pain in service that the Veteran has repeatedly detailed to the Board and which the Board has found to be credible.  As such, the Board finds the April 2013 private opinion to be of significant probative value.

The Veteran experienced symptoms of a back disorder in service.  He has been diagnosed with a current back disability.  There is also competent medical evidence of record linking the Veteran's in-service back pain to the current back disability.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current back disability was caused by active service; thus, the criteria for service connection for a back disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a back disability is granted.



REMAND

Review of the record indicates that the Veteran underwent a VA general medical examination in September 2008.  The Board finds that another examination is necessary to assist in determining the nature and etiology of the claimed hypertension and bilateral knee, shoulder, and hip complaints.  The DD Form 214 reflects that the Veteran had service in Iraq during the Gulf War; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2013).  

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances;            (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

With regard to the claimed hypertension, on an August 2008 service separation examination, the Veteran endorsed high blood pressure.  The reviewing military physician noted an isolated high blood pressure reading on exit.  The service treatment records do not reflect any other instances of high blood pressure or a diagnosis of hypertension.  At the September 2008 VA examination, the Veteran reported that he was told at the separation physical that he had elevated blood pressure and that he should have it checked after he discharged.  The September 2008 VA examination notes that the Veteran reported that he has never been treated for hypertension.  The VA examiner provided a diagnosis of normotensive, which means "a person with normal blood pressure."  See Dorland's Illustrated Medical Dictionary 1310 (31st ed. 2007).  A September 2008 VA treatment record notes that the Veteran reported elevated blood pressure readings in the past.  The treatment record notes an assessment of elevated blood pressure reading without diagnosis of hypertension.  At the April 2013 Board hearing, the Veteran testified that, since service separation, every time he has his blood pressure read it has been very high.  The Veteran further testified that when he feels more anxious (the Veteran is service connected for PTSD) his blood pressure goes up.

With regard to the claimed bilateral knee, shoulder, and hip disorders, in July 2006 and December 2007 post deployment health assessments, the Veteran endorsed swollen, stiff, or painful joints, and muscles aches.  Beyond these endorsements, the service treatment records are silent for any knee, shoulder, or hip injury or any symptoms of in-service knee, shoulder, or hip pain; however, as noted above, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  Here, the evidence of record reflects that the Veteran engaged in combat with enemy forces.  The Veteran's DD Form 214 reflects a military occupational specialty (MOS) of machine gunner and that the Veteran was awarded the Combat Action Ribbon (Iraq).  The Veteran has consistently reported that he experienced symptoms of knee, shoulder, and hip pain during combat missions while in the turret of a Humvee.  See Bennett, 10 Vet. App. 178 (the Board may rely upon lay testimony as to observable facts).  In light of this evidence, VA is prohibited from drawing an inference from silence in the service treatment records; therefore, based on the Veteran's competent and credible statements, the Board finds that the Veteran experienced symptoms of hip, knee, and shoulder pain in service.  38 U.S.C.A. § 1154(b).  This is an established fact that should be recognized as part of the history of the disability. 

At the September 2008 VA examination, the Veteran reported bilateral knee pain and that his knees get sore if he sits still for 20 minutes.  Upon physical examination at the September 2008 VA examination, the Veteran's knees, hips, and shoulders were clinically normal.  A September 2008 VA treatment record notes that the Veteran reported some persisting discomfort in his knees.  The treatment record notes that the knees had mild tender patellar margins, no pain to patellar compression, and full range of motion.  A December 2009 VA treatment record notes that the Veteran reported knee, shoulder, and hip pain.  February 2013 private treatment records note that the Veteran exhibited less than normal muscle strength in the pelvis and lower extremity.  Active trigger points were discovered in the thoracolumbar, bilateral erector spinae, bilateral piriformis, bilateral trapezius, bilateral SITS, bilateral levator scapulae, and the sternocleidomastoid muscle(s).  Additional subluxations were noted in the bilateral anterior knees, bilateral ankles, and bilateral anterior shoulders.  The February 2013 private treatment records note a positive Patrick Fabere Sign suggesting hip joint disease.  The February 2013 private treatment records note diagnoses of mayalgia and myositis, unspecified, and knee/leg sprain/strain.  At the April 2013 Board hearing, the Veteran indicated that he has had hip, knee, and shoulder pain since service separation.  The Veteran testified that the amount of weight he carried during training pinched the nerves in both shoulder blades.

Based on the above, the Board finds that there is some evidence that the Veteran's claimed hypertension and bilateral knee, hip, and shoulder disorders may be associated with service connection or that the claimed hypertension may be associated with the service-connected PTSD; thus, the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the Veteran's claimed hypertension and bilateral knee, hip, and shoulder disorders.  
38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the issues of service connection for hypertension, a bilateral knee disorder, bilateral shoulder disorder, and bilateral hip disorder are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current bilateral hip, knee, and shoulder disorder or any hypertension or high blood pressure disorders.  The claims folder should be made available to the examiner.  The VA examiner should review any additional evidence associated with the record.  

The VA examiner should note all reported symptoms, and specifically state whether any of the Veteran's complaints are attributable to a known diagnosis.  If there are known diagnoses to which the Veteran's complaints are attributable, the examiner should offer the following opinions with respect to each disability:

Is it as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or caused by active service?

Is it as likely as not (50 percent or greater probability) that the Veteran's current disability was caused by the service-connected PTSD or other service-connected disability?

Is it as likely as not (50 percent or greater probability) that the Veteran's current disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected PTSD or other service-connected disability?

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


